DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
Applicant’s arguments concerning the obvious-type rejection over Kumble et al. (WO 2008/067091, of record) and Ji et al. (Biosensors and Bioelectronics. 14 July 2020; 166: 112455, of record) and Xie et al. (USPgPub 2020/0261907, of record) concerning the detection method selected from electrochemical, surface plasmon resonance, localized surface plasmon resonance, or interferometry, are found persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 14 requires “software for analyzing captured analytes” as component c). MPEP § 2181(II)B states:
simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623.

Accordingly, the limitation, ““software for analyzing captured analytes” recited in claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
This rejection affects all dependent claims. An amendment deleting component c) would ameliorate this rejection.

Claim 16 recites the limitation "the sample" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 depends from claim 13, instantly amended on June 30, 2022, deleting the phrase reciting, “in a sample”. Since method steps (for applying a sample) are improper in product claims, such as a kit, the intended meaning of claim 16 is indeterminable. This rejection also affects claim 17. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
	Instant claim 14 requires “software for analyzing captured analytes” and “a protocol for measuring the presence of target analytes in samples” as components c) and d), respectively,  as in the instantly claimed kit.  Each component of the kit must be adequately described. In the instant case, the disclosure is devoid of any structure that performs the function of “analyzing captured target analytes” and “measuring the presence of target analytes in samples” in the claim. The requisite function of the claimed software and protocol as components c) and d) of the instant kit are not concrete implementations of any structure recited.  Software and protocol instructions are applicable only under copyright.  An algorithm and written directions encompassed by the instant software and protocol, respectively, do not possess written description under U.S.C. 112(a) because these components are not physically related to any of the components required in the detection system. The instant specification does not  sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function of analyzing captured analyte targets or disclose printed matter (protocol) to transform samples to achieve the claimed function of measuring the presence of target analytes. 
An amendment deleting components c) and d) would ameliorate this rejection.

Claims 1, 5, 13-17, 21, 22, and 24-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	In reply to the rejection of record, applicant states that the instant claims have been amended to remove any recitation to a capture element being a protein, peptide fragment or epitope.  Applicant points to instant paragraph [0050] for support of the instant disclosure for using SARS-CoV-2 proteins and fragments thereof. 
Applicant’s reply has been fully considered, but is found unpersuasive.  Instant claim 1 is are drawn to a substrate, selected from a porous membrane, microtiter plate, or microparticle, for detecting at least one target analyte in a sample, comprising at least one capture element...specific for SARS-CoV-2 protein or fragment thereof printed on an assay spot on the substrate, being able to bind a target analyte, where the target analyte is selected from an antibody (instant claims 5, 21, and 24), where the presence of the target analyte is indicative of infection. The SARS-CoV-2 protein or fragment thereof capture elements are selected from a membrane protein, a nucleocapsid, spike, or envelope proteins and any combination thereof. Claims 13-17 are drawn to a kit comprising the instant substrate, as well as materials supporting the detection of target analytes. Claims 21, 22, 24-26; 27; and 28-30 are drawn to methods of detecting SARS-CoV-2 antibodies from a subject; processing a microarray; and a method of detecting an analyte in a sample, respectively, by using the instant substrate. Instant claims 31-32 are drawn to a substrate for surface plasmon resonance and a kit.   
There are insufficient structural features common to all members of the genus of the
claimed capture elements drawn to fragments of SARS-CoV-2 membrane, a nucleocapsid, spike, and/or envelope proteins. The instant specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of SARS-CoV-2 protein fragments encompassed by the instant claims. The instant specification does not provide an adequate written description of the genus of SARS-CoV-2 protein fragments with the ability to bind reciprocal antibodies indicative of SARS-CoV-2 infection, required to practice the claimed invention. Applicants have not described the genus of SARS-CoV-2 protein fragments to show they had possession of the claimed genus. The disclosure fails to provide sufficient relevant identifying characteristics of the genus of SARS-CoV-2 protein fragments claimed. 
While there is support for in the instant disclosure incorporating art-recognized SARS-CoV-2 nucleoprotein and S1, and whole SARS-CoV-2 proteins in the instant working examples, there is no adequate written description for incorporating SARS-CoV-2 protein fragments, encompassed by the instant claims. There is no disclosure for what residue length defines the instantly claimed fragments, which include epitopes, as evidenced by paragraphs [0047, 0049, and 0081] of the instant published disclosure, USPgPub 2022/0034886.  One of ordinary skill in the art would not be able to identify the broad genus of SARS-CoV-2 protein fragments encompassed by the instant claims. Bates et al. (Cell Reports. 16 Feb 2021; 34: 108737) provide amino acid percent sequence identities between SARS-CoV, SARS-CoV-2, and other coronaviruses, see Figure 1. Lu et al. (The Lancet. 22 Feb 2020; 495: 565-574) provide sequence analysis of 2019-nCoV (SARS-CoV-2) compared with phylogenically closely related Betacoronaviruses, see Figures 2-4. As evidenced by Bates et al. and Lu et al., respectively, the instant fragments encompass portions of residue lengths that would be serologically indistinguishable to SARS-CoV-2, as required. Yellapu et al. (Vaccines. Oct. 8, 2020; 8: 591, of record) describe genomic diversity of SARS-CoV-2 protein fragments, including the spike (S) protein, see the abstract, sections 3.3, 3.4, and Discussion sections. Sela-Culang et al. (Frontiers in Immunology. 2013; 4: 302, of record) provide an overview of antibody-antigen recognition and corresponding variabilities that affect each parameter. Therefore, the genus of SARS-CoV-2 protein fragments and antibodies encompassed by the claims are highly variant. One skilled in the art would reasonably conclude that the instant disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
The Court has indicated in Amgen Inc. vs Sanofi (2017-1480, Fed Cir, 2017) that the
disclosure of a well characterized antigen is insufficient for an adequate written description of
the antibody that binds the antigen. The Court stated that "an adequate written description must
contain enough information about the actual makeup of the claim products — a precise definition
such as by structure, formula, chemical name, physical properties, or other properties, of species
falling within the genus sufficient to distinguish the genus from other material,” which may be
present in "function "terminology "when the art has established a correlation between structure
and function" (page 17,1st paragraph). The Court went on to indicate that knowledge of the
chemical structure of an antigen does not tell you anything about the structure of the antibody
(id).
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1
"Written Description” Requirement make clear that if a claimed genus does not show actual
reduction to practice for a representative number of species, then the Requirement may be
alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, 1.e., structure or other physical and or chemical properties, by functional
characteristics coupled with a known or disclosed correlation between function and structure, or
by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001,
see especially page 1106 column 3). The specification does not provide adequate written description of the claimed invention.
The legal standard for sufficiency of a patent's (or a specification’s) written description is
whether that description "reasonably conveys to the artisan that the inventor had possession at
that time of the...claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed.
Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant
had possession at the time of invention of the claimed invention, the genus of SARS-CoV-2
protein fragments that bind specifically to SARS-CoV-2 antibodies in a subject sample. 
An amendment deleting “or fragment thereof” would ameliorate this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 13-17, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosado et al. MedRxix. June 2020, of record, as evidenced by Longley et al. (Molar J. 2017; 16(1):178).
In reply to the instant rejection of record, applicant submits that the previous rejection did not address claim limitations previously presented that are now incorporated into instant claim 1.
Applicant’s arguments have been fully considered, but are found unpersuasive. Rosado et al. teach a 12-plex assay (method and kit) to detect antibody responses against seven SARS-Co V-2 antigens (two nucleoproteins constructs, five spike proteins), one nucleoprotein for each seasonal coronavirus NL63 and 229E, and three antigens from other viruses (Influenza A HINI, adenovirus type 40, rubella) which serve as internal controls as they are likely to be seropositive (see Serological assays, Figure la). These proteins were all coupled to magnetic beads, see the first full paragraph on page 6, referencing citation number “25”, corresponding to Longley et al. In “Antibody measurements” on page 3, Longley et al. teach cross-linking P. vivax proteins to microspheres. Further down in the section, Longley et al. state:

…This enabled all plasma samples to be tested at one dilution with all proteins multiplexed.
50 μl of protein-conjugated microspheres in buffer were added to a 96-well V bottom tissue-culture plate (500 microspheres per well)….  

Therefore, the proteins of Rosado et al. are multiplexed onto microsphere magnetic beads, as evidenced by Longley et al. meeting the requisite microsphere substrate recited in claim 1.  Rosado et al. teach after incubating with samples, detector secondary antibody conjugated to a fluorescent marker including IR-phycoerythrin (R-PE)-conjugated anti-human IgM and R-PE- conjugated-anti-human IgG were added and the subsequent fluorescence detected. Positive control serum samples from patients with RT-qPCR confirmed SARS-CoV-2 infection, and negative control samples were also used (Table 1 ), in addition to two blanks with only beads and no serum, and a standard positive curve prepared from positive controls (see Serological Assays). These teachings anticipate instant claims 1, 5, 13-17, and 27-30. 
	In reply to the rejection of record, applicant points to instant claim | requiring at least
two capture elements specific to SARS-CoV-2 printed on the substrate that bind to an antibody
target analyte. Applicant points to page 13, first paragraph of Rosado et al. describing analysis
of biomarkers individually in 156 pairwise combinations. Applicant argues that Rosado et al. do
not suggest detecting at least two SARS-CoV-2 antibodies simultaneously in a single well assay.
Applicant’s arguments and a review of the teachings of Rosado et al. have been fully
considered, but are found unpersuasive. In the second paragraph on page 13 of Rosado et al.,
the reference anticipates “multiplex combinations of antibody responses”, depicted in Figure 2B,
titled “Multi-antigen ROC analysis”. In the “Multiplex combinations” section of Table 2,
applicant in the first paragraph on page 13, Rosado et al. teach:
We refer to the pattern of multiple antibody responses in multiple dimensions as the serological
signature. For all plots of SARS-CoV-2 biomarkers there are two distinct clusters: antibody
responses from negative control samples in blue cluster in the bottom left, and antibody
responses from serum samples from individuals with RT-qPCR confirmed SARS-CoV-2
infection cluster in the centre and top right.
In the last sentence on page 7 prior to “Statistical evaluation of diagnostic performance”,
Rosado et al. state:
The multiplex immunoassay was validated by checking that the MFI obtained were well
correlated with those obtained in monoplex (only one conjugated bead type per well).

In “Statistical evaluation of diagnostic performance”, Rosado et al. discusses measured
antibody responses to a single antigen in the first paragraph, with results discussed under “Single
biomarker classification” on page 10, and discusses measured antibody responses to multiple
antigens in the second paragraph, with results discussed under “Serological signatures and
multiple biomarker classification” beginning on page 13 and further discussed in “multiplex assays for seroprevalence surveys” on page 15. “Therefore, the 12-multiplex assay of Rosado et
al. possesses at least two capture elements detecting at least two SARS-CoV-2 antibodies
simultaneously, as instantly required.  In the Introduction and “Samples” sections, Rosado et al. teach that the patient samples are blood and serum, anticipating instant claims 16 and 17.
Applicant points to page 13, second paragraph and Figure 2 that Rosado et al. discusses
how the performance of a combination of five to six biomarkers increases sensitivity and
specificity of COVID-19 infection detection, but that the addition of any further biomarker
diminishes returns.
Applicant’s summary of Rosado et al.’s teachings are also depicted in Figure 2C.
However, the fact that additional biomarkers is acknowledged by Rosado et al. to be less
optimal, does not impair anticipatory teachings of Rosado et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13-17, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kumble et al. (WO 2008/067091, of record) and Ji et al. (Biosensors and Bioelectronics. 14 July 2020; 166: 112455, of record).
Kumble et al. claim a microporous membrane (substrate) removably attached to a
microtiter plate, see paragraphs [0018, 0074], for detecting at least one target analyte in a
sample, comprising at least one capture element... being able to bind a target analyte, and
optionally comprising a plurality of control elements: i) at least one fiduciary marker, ii) at least
one negative control to monitor background signal, iii) at least one negative control to monitor
assay specificity, iv) at least one positive colorimetric control, v) at least one positive control to
monitor assay performance or any combination thereof, where the target analytes are indicative
of one or more diseases or conditions as set forth in Tables 1-3, bridging pages 22-26, which
includes coronaviruses, as required by instant claims 1, 10-12, and 18-20. See claims 1-10 of
Kumble et al. Paragraph [0065] of Kumble et al. teach plural capture elements specific for a
target are printed in the membrane surface with one or more control spots, as required by instant
claim 1. Paragraphs [0129 and 0130] of Kumble et al. are recited below:

[0129] Up to ninety-six replicate arrays were printed on the membrane. Each array had up to 25 spots printed in 5X5 grids (Number of Columns X Number of Rows). Arrays with less than 25 spots were printed such that they contained 5, 10, 15 or 20 spots in patterns of 5X [, 5X2, 5X3 and 5X4 spots.

[0130] Each array had a series of control spots that were printed in Column 1 and Row 5. These control spots included a fiduciary marker (a dye-conjugated protein such as BlueRanger Prestained Protein Molecular Weight Marker, Pierce Biotechnology Inc, USA, Catalog Number 26681 ), negative control (phosphate buffered saline containing 20% glycerol and 0.005% Tween 20 and a non-specific antibody), positive controls (enzyme conjugated protein such as streptavidin conjugated horseradish peroxidase, Pierce, Catalog Number 21126) and sample specific controls to monitor the overall performance of the assay.

According to claim 11 of Kumble et al., the target analytes are selected from a
protein, a protein fragment, an antigen, an antigen fragment, an epitope, a hapten, an immunogen, a virus, a virus coat protein, an antibody, antibody fragment, antibody binding
domain, or any combination thereof, as indicative of infection, see paragraphs [0010, 0054], as
required by instant claims 3 and 6. Kumble et al. also claim a kit for detecting a plurality of
target analytes in a sample, comprising a) a microporous membrane, and optionally one or both of b) a background reducing reagent, and c) a colorimetric detection system, see claim 13, as
required by instant claim 13. Claims 14 and 15 of Kumble et al. recite the same ingredients
required in the instant kit of corresponding claims 14 and 15. Claims 17 and 18 of Kumble et al.
are drawn to a method for detecting an analyte in a sample by providing a sample comprising a
target analyte to the membrane (substrate) and detecting a result, where the detectable result
includes two or more of a fiduciary marker, at least one colorimetric control, and at least one
positive control to detect an analyte in the sample, as indicative of infection, see paragraph
[0010], as required by instant claims 21, 22, and 27-29. Paragraph [0083] of Kumble et al.
indicates that the target analyte is IgG, as required by instant claim 24. Paragraph [0066] of
Kumble et al. teach the samples are from blood and plasma, as required by instant claims 16, 17,
25, and 26.
While Kumble et al. teach a method and a kit encompassing detection of antibodies
indicative of infection to various coronaviruses in claims 1-18, paragraphs [0010, 0054], and
Tables 1-3, Kumble et al. do not mention SARS-CoV-2 capture elements, such as the membrane,
nucleocapsid, and/or spike proteins, as recited in instant claims 1, 4, 8, or the antibodies in the
sample produced in response to SARS-CoV-2 infection, as required in instant claims 2, 5, and
21.
In sections 6.1, 6.2, 6.3, Ji et al. describe assays comprising the nucleoprotein and/or
spike protein of SARS-CoV-2 used to detect antibodies in patient samples, as required by instant
claims 1, 21, and 30.
One of ordinary skill in the art prior to the effective filing date would have been
motivated to have used the SARS-CoV-2 capture elements of the nucleoprotein and/or spike
proteins of Ji et al. in the method and devices of Kumble et al. to detect SARS-CoV-2. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation
of success for using the SARS-CoV-2 capture elements of the nucleoprotein and/or spike
proteins of Ji et al. in the method and devices of Kumble et al. because Kumble et al. teach
detection of antibodies indicative of infection, including various coronaviruses, in claims 1-18,
paragraphs [0010, 0054], and Tables 1-3.
Applicant argues that Kumble et al. is silent regarding a single array comprising an
assay spot with at least two capture elements specific for SARS-CoV-2 printed on the substrate for the simultaneous detection of antibodies binding to the at least two capture elements.
Applicant’s arguments and a review of the teachings of Kumble et al. have been fully
considered, but are found unpersuasive. Paragraph [0120] of Kumble et al. state (emphasis
underlined for convenience):
[0120] In another embodiment, the microporous membranes of the invention can be used for the simultaneous detection of at least one target analyte in a sample, and preferably a plurality of different target analytes in a sample, and have utility in diagnostic and screening assays.
Example 9 of Kumble et al. described “arrays for the simultaneous detection of the presence of
antibodies....in serum” using printed panels of antigens specific for the capture of analytes.
Applicant argues that the teachings of Ji et al. do not cure the deficiencies of Kumble et
al.
In reply, the teachings of Ji et al. satisfy the instant requirements of the capture elements
of Kumble et al. to be SARS-CoV-2 antigens, i.e., nucleoprotein and spike proteins.
One of ordinary skill in the art prior to the effective filing date would have been
motivated to have used the SARS-CoV-2 capture elements of the nucleoprotein and spike
proteins of Ji et al. in the method and devices of Kumble et al. to detect SARS-CoV-2. One of
ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for using the plural SARS-CoV-2 capture elements of the nucleoprotein and spike
proteins of Ji et al. in the method and devices of Kumble et al. because Kumble et al. teach
simultaneous detection of antibodies indicative of infection, including various coronaviruses,
paragraphs [0010, 0054, 0116, 0120, 0129, 0130], Example 9, claims 1-18, and Tables 1-3.

Allowable Subject Matter
Applicant’s arguments concerning the obvious-type rejection over Kumble et al. (WO 2008/067091, of record), Ji et al. (Biosensors and Bioelectronics. 14 July 2020; 166: 112455, of record), and Xie et al. (USPgPub 2020/0261907, of record) concerning the detection method selected from electrochemical, surface plasmon resonance, localized surface plasmon resonance, or interferometry, are found persuasive. 
Gao et al. (USPgPub 2022/0065807) teach a rapid, multiplexed electrochemical detection of SARS-CoV-2 viral proteins, see the Figures, and claims 1, 10, 11, and 15-25. However, Gao et al. do not teach or suggest SARS-CoV-2 protein capture elements printed, adhered, spotted, dotted, coated, or stuck, on a porous membrane substrate, a microtiter plate, or a microparticle, as instantly required.  
Applicant is encouraged to rewrite instant claims 21, 22, 24-26, 31, and 32 in independent form, including all of the limitations of the base claim, to be considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Shanon A. Foley/Primary Examiner, Art Unit 1648